Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 15, 2019

The Court of Appeals hereby passes the following order:

A19A1342. MARK GARY HIGHSMITH v. THE STATE.

      In July 2018, Mark Highsmith pled guilty to four counts of smash-and-grab
burglary and five counts of second-degree burglary, and the trial court imposed a total
sentence of twenty years in prison, to be followed by ten years on probation. The
record contains no indication that Highsmith filed a direct appeal from his judgment
of conviction. In November 2018, Highsmith filed a motion to modify his sentence,
which the trial court denied in December 2018. Highsmith sought appellate review
of the December 2018 order by filing both a timely notice of appeal, which has been
docketed in this Court as Case No. A19A1201, and a timely application for
discretionary review, which was docketed as Case No. A19D0266. After we granted
Highsmith’s discretionary application in Case No. A19D0266, he filed a second
notice of appeal, which has been docketed as the instant case, No. A19A1342.
      The instant appeal – Case No. A19A1342 – is duplicative of the currently
pending appeal in Case No. A19A1201. Consequently, Case No. A19A1342 is
hereby DISMISSED as superfluous. The parties are DIRECTED to submit all future
filings in this appeal under Case No. A19A1201.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/15/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.